Citation Nr: 0516594	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1988.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003, the issues of 
entitlement to service connection for a right ankle 
disability and entitlement to a compensable evaluation for 
bilateral hearing loss were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, for additional development.  A June 2004 rating 
decision granted the veteran service connection for a right 
ankle disability.  The sole remaining issue before the Board 
is entitlement to a compensable evaluation for bilateral 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in May 2005, the veteran requested 
that VA schedule him for a videoconference hearing before the 
Board, to be held at the Denver RO.  

In order to provide the veteran due process, this case must 
be remanded so that the Denver RO can schedule a 
videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004). 

Accordingly, this case is REMANDED to the Denver RO for the 
following action:

The Denver RO should schedule the veteran 
for a videoconference hearing with the 
veteran sitting at the Denver RO and the 
Veterans Law Judge sitting in Washington, 
DC.  The veteran and his representative 
should be notified in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
veteran withdraws the hearing request, or 
if he fails to report for the scheduled 
hearing without good cause, the claims 
file should be returned to the Board, in 
accordance with requisite appellate 
procedures.

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




